Exhibit 10.3

TIBCO SOFTWARE INC.

1996 STOCK OPTION PLAN

(as amended and restated on December 20, 2006)

1. Purposes of the Plan. The purposes of this 1996 Stock Option Plan are:

 

  •  

to attract and retain the best available personnel for positions of substantial
responsibility,

 

  •  

to provide additional incentive to Employees and Consultants, and

 

  •  

to promote the success of the Company’s business.

Options granted under the Plan may be Incentive Stock Options or Nonstatutory
Stock Options, as determined by the Administrator at the time of grant. In
addition, the Plan provides for the grant of Rights to all Eligible Employees to
participate in a salary deferral Employee Stock Purchase Program intended to
qualify as a plan under Section 423 of the Code and for the grant of Stock
Awards.

2. Definitions. As used herein, the following definitions shall apply:

(a) “Administrator” means the Compensation Committee that shall be administering
the Plan, in accordance with Section 4 of the Plan.

(b) “Applicable Laws” means the requirements relating to the administration of
stock option plans under U. S. state corporate laws, U.S. federal and state
securities laws, the Code, any stock exchange or quotation system on which the
Common Stock is listed or quoted and the applicable laws of any foreign country
or jurisdiction where Options are, or will be, granted under the Plan.

(c) “Board” means the Board of Directors of the Company.

(d) “Code” means the Internal Revenue Code of 1986, as amended.

(e) “Common Stock” means the common stock of the Company.

(f) “Company” means TIBCO Software Inc., a Delaware corporation, and for
purposes of the Employee Stock Purchase Program shall also include any
Designated Subsidiary of the Company.



--------------------------------------------------------------------------------

(g) “Compensation” shall mean all base straight time gross earnings and
commissions, but exclusive of payments for overtime, shift premium, incentive
compensation, incentive payments, bonuses and other compensation.

(h) “Compensation Committee” means a compensation committee appointed by the
Board in accordance with Section 4 of the Plan.

(i) “Consultant” means any person, including an advisor, engaged by the Company
or a Parent or Subsidiary to render services to such entity.

(j) “Designated Subsidiary” shall mean any Subsidiary which has been designated
by the Compensation Committee from time to time in its sole discretion as
eligible to participate in the Employee Stock Purchase Program.

(k) “Director” means a member of the Board.

(l) “Disability” means total and permanent disability as defined in
Section 22(e)(3) of the Code.

(m) “Discretionary Options” means Incentive Stock Options and Nonstatutory Stock
Options.

(n) “Eligible Employee” shall mean any individual who is an employee of the
Company for tax purposes whose customary employment with the Company is at least
twenty (20) hours per week and more than five (5) months in any calendar year.
For purposes of the Employee Stock Purchase Program, the employment relationship
shall be treated as continuing intact while the individual is on sick leave or
other leave of absence approved by the Company. Where the period of leave
exceeds 90 days and the individual’s right to reemployment is not guaranteed
either by statute or by contract, the employment relationship shall be deemed to
have terminated on the 91st day of such leave.

(o) “Employee” means any person, including Officers and Directors, employed by
the Company or any Parent or Subsidiary of the Company. A Service Provider shall
not cease to be an Employee in the case of (i) any leave of absence approved by
the Company or (ii) transfers between locations of the Company or between the
Company, its Parent, any Subsidiary, or any successor. For purposes of Incentive
Stock Options, no such leave may exceed ninety days, unless reemployment upon
expiration of such leave is guaranteed by statute or contract. If reemployment
upon expiration of a leave of absence approved by the Company is not so
guaranteed, on the 181st day of such leave any Incentive Stock Option held by
the Optionee shall cease to be treated as an Incentive Stock Option and shall be
treated for tax purposes as a Nonstatutory Stock Option. Neither service as a
Director nor payment of a director’s fee by the Company shall be sufficient to
constitute “employment” by the Company.

Notwithstanding the foregoing, for purposes of the Employee Stock Purchase
Program, “Employee” shall mean Eligible Employee.

 

2



--------------------------------------------------------------------------------

(p) “Employee Stock Purchase Program” means the wage deferral program to
purchase Common Stock, intended to qualify under Section 423 of the Code, as set
forth in Section 11 of the Plan.

(q) “Enrollment Date” shall mean the first Trading Day of each Offering Period.

(r) “Exchange Act” means the Securities Exchange Act of 1934, as amended.

(s) “Exercise Date” shall mean the last Trading Day of each Offering Period.

(t) “Fair Market Value” means, as of any date, the value of Common Stock
determined as follows:

(i) If the Common Stock is listed on any established stock exchange or a
national market system, including without limitation the Nasdaq National Market
or The Nasdaq SmallCap Market of The Nasdaq Stock Market, its Fair Market Value
shall be the closing sales price for such stock (or the closing bid, if no sales
were reported) as quoted on such exchange or system on the date of
determination, as reported in The Wall Street Journal or such other source as
the Administrator deems reliable;

(ii) If the Common Stock is regularly quoted by a recognized securities dealer
but selling prices are not reported, the Fair Market Value of a Share of Common
Stock shall be the mean between the high bid and low asked prices for the Common
Stock on the date of determination, as reported in The Wall Street Journal or
such other source as the Administrator deems reliable;

(iii) In the absence of an established market for the Common Stock, the Fair
Market Value shall be determined in good faith by the Administrator; or

(iv) For purposes of the Enrollment Date of the first Offering Period under the
Employee Stock Purchase Program, the Fair Market Value shall be the initial
price to the public as set forth in the final prospectus included within the
registration statement on Form S-1 filed with the Securities and Exchange
Commission for the initial public offering of the Company’s Common Stock (the
“Registration Statement”).

(u) “Incentive Stock Option” means an Option intended to qualify as an incentive
stock option within the meaning of Section 422 of the Code and the regulations
promulgated thereunder.

(v) “Nonstatutory Stock Option” means an Option not intended to qualify as an
Incentive Stock Option.

(w) “Notice of Grant” means a written or electronic notice evidencing certain
terms and conditions of an individual Option grant. The Notice of Grant is part
of the Option Agreement.

 

3



--------------------------------------------------------------------------------

(x) “Offering Periods” shall mean the periods of approximately six (6) months
during which an option granted pursuant to the Employee Stock Purchase Program
may be exercised, commencing on the first Trading Day on or after February 1 and
August 1 of each year and terminating on the last Trading Day in the periods
ending six months later. The duration and timing of Offering Periods may be
changed pursuant to the Employee Stock Purchase Program.

(y) “Offering Date” means the first day of each Offering Period of the Employee
Stock Purchase Program.

(z) “Officer” means a person who is an officer of the Company within the meaning
of Section 16 of the Exchange Act and the rules and regulations promulgated
thereunder.

(aa) “Option” means a stock option granted pursuant to the Plan.

(bb) “Option Agreement” means an agreement between the Company and an Optionee
evidencing the terms and conditions of an individual Option grant. The Option
Agreement is subject to the terms and conditions of the Plan.

(cc) “Optioned Stock” means the Common Stock subject to an Option.

(dd) “Optionee” means the holder of an outstanding Option or Stock Award.

(ee) “Parent” means a “parent corporation,” whether now or hereafter existing,
as defined in Section 424(e) of the Code.

(ff) “Plan” means this 1996 Stock Option Plan.

(gg) “Program” means the Employee Stock Purchase Program.

(hh) “Purchase Price” shall mean 85% of the Fair Market Value of a share of
Common Stock on the Enrollment Date or on the Exercise Date, whichever is lower;
provided however, that the Purchase Price may be adjusted by the Compensation
Committee pursuant to Section 14.

(ii) “Right” means the right to purchase Shares pursuant to the Employee Stock
Purchase Program.

(jj) “Rule 16b-3” means Rule 16b-3 of the Exchange Act or any successor to Rule
16b-3, as in effect when discretion is being exercised with respect to the Plan.

(kk) “Section 16(b)” means Section 16(b) of the Exchange Act.

(ll) “Service Provider” means an Employee or Consultant.

 

4



--------------------------------------------------------------------------------

(mm) “Share” means a share of the Common Stock, as adjusted in accordance with
Section 13 of the Plan.

(nn) “Stock Award” means shares of Common Stock acquired pursuant to a grant of
a Stock Award under Section 12 below.

(oo) “Subsidiary” means a “subsidiary corporation”, whether now or hereafter
existing, as defined in Section 424(f) of the Code.

(pp) “Trading Day” shall mean a day on which national stock exchanges and the
Nasdaq System are open for trading.

3. Stock Subject to the Plan. Subject to the provisions of Section 14 of the
Plan, the maximum aggregate number of Shares which may be optioned and sold
under the Plan is 83,322,497 Shares, plus 4,500,000 Shares (the “First
Additional Shares”) approved by the Stockholders on April 11, 2002, plus an
annual increase to be added on the first day of each fiscal year (beginning in
2002) equal to the lesser of (i) 60,000,000 Shares, (ii) 5% of the Company’s
outstanding Shares on such date or (iii) a lesser amount determined by the
Board. The Shares may be authorized, but unissued, or reacquired Common Stock.
The First Additional Shares may only be granted under the Employee Stock
Purchase Program and may not be granted as Discretionary Options.

If an Option expires or becomes unexercisable without having been exercised in
full, or is surrendered pursuant to an option exchange program, the unpurchased
Shares which were subject thereto shall become available for future grant or
sale under the Plan (unless the Plan has terminated); provided, however, that
Shares that have actually been issued under the Plan, upon exercise of an
Option, shall not be returned to the Plan and shall not become available for
future distribution under the Plan, except that if unvested Shares are
repurchased by the Company at their original purchase price or if unvested
Shares subject to a Stock Award are forfeited, such shares shall become
available for future grant under the Plan.

4. Administration of the Plan.

(a) Procedure.

(i) Multiple Administrative Bodies. The Plan may be administered by different
Compensation Committees with respect to different groups of Service Providers.

(ii) Section 162(m). To the extent that the Administrator determines it to be
desirable to qualify Options granted hereunder as “performance-based
compensation” within the meaning of Section 162(m) of the Code, the Plan shall
be administered by a Compensation Committee of two or more “outside directors”
within the meaning of Section 162(m) of the Code.

(iii) Rule 16b-3. To the extent desirable to qualify transactions hereunder as
exempt under Rule 16b-3, the transactions contemplated hereunder shall be
structured to satisfy the requirements for exemption under Rule 16b-3.

 

5



--------------------------------------------------------------------------------

(iv) Other Administration. Other than as provided above, the Plan shall be
administered by the Compensation Committee, which shall be constituted to
satisfy Applicable Laws.

(b) Powers of the Administrator. Subject to the provisions of the Plan the
Administrator shall have the authority, in its discretion:

(i) to determine the Fair Market Value;

(ii) to select the Service Providers to whom Options and Stock Awards may be
granted hereunder;

(iii) to determine the number of shares of Common Stock to be covered by each
Option and Stock Award granted hereunder;

(iv) to approve forms of agreement for use under the Plan;

(v) to determine the terms and conditions, not inconsistent with the terms of
the Plan, of any Option and Stock Award granted hereunder. Such terms and
conditions include, but are not limited to, the exercise price, the time or
times when Options may be exercised (which may be based on performance
criteria), any vesting acceleration or waiver of forfeiture restrictions, and
any restriction or limitation regarding any Option, Stock Award or the shares of
Common Stock relating thereto, based in each case on such factors as the
Administrator, in its sole discretion, shall determine;

(vi) to construe and interpret the terms of the Plan and awards granted pursuant
to the Plan;

(vii) to reduce the exercise price of any Option to the then current Fair Market
Value if the Fair Market Value of the Common Stock covered by such Option has
declined since the date the Option was granted;

(viii) to provide for the early exercise of Options for the purchase of unvested
Shares, subject to such terms and conditions as the Administrator may determine;

(ix) to prescribe, amend and rescind rules and regulations relating to the Plan,
including rules and regulations relating to sub-plans established for the
purpose of qualifying for preferred tax treatment under foreign tax laws;

(x) to modify or amend each Option and Stock Award (subject to Section 16(c) of
the Plan), including the discretionary authority to extend the post-termination
exercisability period of Options longer than is otherwise provided for in the
Plan;

(xi) to allow Optionees to satisfy withholding tax obligations by electing to
have the Company withhold from the Shares to be issued upon exercise of an
Option or upon the

 

6



--------------------------------------------------------------------------------

vesting or earlier tax recognition of a Stock Award that number of Shares having
a Fair Market Value equal to the amount required to be withheld. The Fair Market
Value of the Shares to be withheld shall be determined on the date that the
amount of tax to be withheld is to be determined. All elections by an Optionee
to have Shares withheld for this purpose shall be made in such form and under
such conditions as the Administrator may deem necessary or advisable;

(xii) to authorize any person to execute on behalf of the Company any instrument
required to effect the grant of an Option or Stock Award previously granted by
the Administrator;

(xiii) to make all other determinations deemed necessary or advisable for
administering the Plan;

(xv) with respect to the Employee Stock Purchase Program, to construe, interpret
and apply the terms of the Employee Stock Purchase Program, to determine
eligibility and to adjudicate all disputed claims filed under the Employee Stock
Purchase Program. Every finding, decision and determination made by the
Compensation Committee shall, to the full extent permitted by law, be final and
binding upon all parties.

(c) Effect of Administrator’s Decision. The Administrator’s decisions,
determinations and interpretations shall be final and binding on all Optionees
and any other holders of Options and Stock Awards.

5. Eligibility.

(a) Discretionary Stock Options and Stock Awards. Nonstatutory Stock Options and
Stock Awards may be granted to Service Providers. Incentive Stock Options may be
granted only to Employees.

(b) Employee Stock Purchase Program. Any Eligible Employee who shall be employed
by the Company on or prior to an Offering Date shall be eligible to participate
in the Offering Period to which such Offering Date relates, subject to the
limitations imposed by Section 423(b) of the Code.

6. Limitations.

(a) Each Option shall be designated in the Option Agreement as either an
Incentive Stock Option or a Nonstatutory Stock Option. However, notwithstanding
such designation, to the extent that the aggregate Fair Market Value of the
Shares with respect to which Incentive Stock Options are exercisable for the
first time by the Optionee during any calendar year (under all plans of the
Company and any Parent or Subsidiary) exceeds $100,000, such Options shall be
treated as Nonstatutory Stock Options. For purposes of this Section 6(a),
Incentive Stock Options shall be taken into account in the order in which they
were granted. The Fair Market Value of the Shares shall be determined as of the
time the Option with respect to such Shares is granted.

 

7



--------------------------------------------------------------------------------

(b) Neither the Plan nor any Option shall confer upon an Optionee any right with
respect to continuing the Optionee’s relationship as a Service Provider with the
Company, nor shall they interfere in any way with the Optionee’s right or the
Company’s right to terminate such relationship at any time, with or without
cause.

(c) The following limitations shall apply to grants of Options:

(i) No Service Provider shall be granted, in any fiscal year of the Company,
Options to purchase more than 2,250,000 Shares.

(ii) In connection with his or her initial service, a Service Provider may be
granted Options to purchase up to an additional 2,250,000 Shares which shall not
count against the limit set forth in subsection (i) above.

(iii) The foregoing limitations shall be adjusted proportionately in connection
with any change in the Company’s capitalization as described in Section 14.

(iv) If an Option is cancelled in the same fiscal year of the Company in which
it was granted (other than in connection with a transaction described in
Section 14), the cancelled Option will be counted against the limits set forth
in subsections (i) and (ii) above. For this purpose, if the exercise price of an
Option is reduced, the transaction will be treated as a cancellation of the
Option and the grant of a new Option.

7. Term of Plan. The Plan shall continue in effect for a term of ten (10) years
from the date of obtaining stockholder approval of the Plan in May, 1999, unless
terminated earlier under Section 16 of the Plan.

8. Term of Option. The term of each Option shall be stated in the Option
Agreement. In the case of an Incentive Stock Option, the term shall be ten (10)
years from the date of grant or such shorter term as may be provided in the
Option Agreement. Moreover, in the case of an Incentive Stock Option granted to
an Optionee who, at the time the Incentive Stock Option is granted, owns stock
representing more than ten percent (10%) of the total combined voting power of
all classes of stock of the Company or any Parent or Subsidiary, the term of the
Incentive Stock Option shall be five (5) years from the date of grant or such
shorter term as may be provided in the Option Agreement.

9. Option Exercise Price and Consideration.

(a) Exercise Price. The per share exercise price for the Shares to be issued
pursuant to exercise of an Option shall be determined by the Administrator,
subject to the following:

(i) In the case of an Incentive Stock Option

A. granted to an Employee who, at the time the Incentive Stock Option is
granted, owns stock representing more than ten percent (10%) of the voting power
of all classes of stock of the Company or any Parent or Subsidiary, the per
Share exercise price shall be no less than 110% of the Fair Market Value per
Share on the date of grant.

 

8



--------------------------------------------------------------------------------

B. granted to any Employee other than an Employee described in paragraph
(A) immediately above, the per Share exercise price shall be no less than 100%
of the Fair Market Value per Share on the date of grant.

(ii) In the case of a Nonstatutory Stock Option, the per Share exercise price
shall be no less than 100% of the Fair Market Value per Share on the date of
grant.

(iii) Notwithstanding the foregoing, Options may be granted with a per Share
exercise price of less than 100% of the Fair Market Value per Share on the date
of grant pursuant to a merger or other corporate transaction.

(b) Waiting Period and Exercise Dates. At the time an Option is granted, the
Administrator shall fix the period within which the Option may be exercised and
shall determine any conditions which must be satisfied before the Option may be
exercised.

(c) Form of Consideration. The Administrator shall determine the acceptable form
of consideration for exercising an Option, including the method of payment. In
the case of an Incentive Stock Option, the Administrator shall determine the
acceptable form of consideration at the time of grant. Such consideration may
consist entirely of:

(i) cash;

(ii) check;

(iii) promissory note;

(iv) other Shares which (A) in the case of Shares acquired upon exercise of an
option, have been owned by the Optionee for more than six months on the date of
surrender, and (B) have a Fair Market Value on the date of surrender equal to
the aggregate exercise price of the Shares as to which said Option shall be
exercised;

(v) consideration received by the Company under a cashless exercise program
implemented by the Company in connection with the Plan;

(vi) any combination of the foregoing methods of payment; or

(vii) such other consideration and method of payment for the issuance of Shares
to the extent permitted by Applicable Laws.

 

9



--------------------------------------------------------------------------------

10. Exercise of Option.

(a) Procedure for Exercise; Rights as a Shareholder. Any Option granted
hereunder shall be exercisable according to the terms of the Plan and at such
times and under such conditions as determined by the Administrator and set forth
in the Option Agreement. Unless the Administrator provides otherwise, vesting of
Options granted hereunder shall be tolled during any unpaid leave of absence. An
Option may not be exercised for a fraction of a Share.

An Option shall be deemed exercised when the Company receives: (i) written or
electronic notice of exercise (in accordance with the Option Agreement) from the
person entitled to exercise the Option, and (ii) full payment for the Shares
with respect to which the Option is exercised. Full payment may consist of any
consideration and method of payment authorized by the Administrator and
permitted by the Option Agreement and the Plan. Shares issued upon exercise of
an Option shall be issued in the name of the Optionee or, if requested by the
Optionee, in the name of the Optionee and his or her spouse. Until the Shares
are issued (as evidenced by the appropriate entry on the books of the Company or
of a duly authorized transfer agent of the Company), no right to vote or receive
dividends or any other rights as a shareholder shall exist with respect to the
Optioned Stock, notwithstanding the exercise of the Option. The Company shall
issue (or cause to be issued) such Shares promptly after the Option is
exercised. No adjustment will be made for a dividend or other right for which
the record date is prior to the date the Shares are issued, except as provided
in Section 14 of the Plan.

Exercising an Option in any manner shall decrease the number of Shares
thereafter available, both for purposes of the Plan and for sale under the
Option, by the number of Shares as to which the Option is exercised.

(b) Termination of Relationship as a Service Provider. If an Optionee ceases to
be a Service Provider, other than upon the Optionee’s death or Disability, the
Optionee may exercise his or her Option within such period of time as is
specified in the Option Agreement to the extent that the Option is vested on the
date of termination (but in no event later than the expiration of the term of
such Option as set forth in the Option Agreement). In the absence of a specified
time in the Option Agreement, the Option shall remain exercisable for three
(3) months following the Optionee’s termination. In the case of an Incentive
Stock Option, such period of time for exercise shall not exceed three (3) months
from the date of termination. If, on the date of termination, the Optionee is
not vested as to his or her entire Option, the Shares covered by the unvested
portion of the Option shall revert to the Plan. If, after termination, the
Optionee does not exercise his or her Option within the time specified by the
Administrator, the Option shall terminate, and the Shares covered by such Option
shall revert to the Plan.

Notwithstanding the above, in the event of an Optionee’s change in status from
Consultant to Employee or Employee to Consultant, an Optionee’s status as a
Service Provider shall not automatically terminate solely as a result of such
change in status. However, in such event, an Incentive Stock Option held by the
Optionee shall cease to be treated as an Incentive Stock Option and shall be
treated for tax purposes as a Nonstatutory Stock Option three months and one day
following such change of status.

 

10



--------------------------------------------------------------------------------

(c) Disability of Optionee. If an Optionee ceases to be a Service Provider as a
result of the Optionee’s Disability, the Optionee may exercise his or her Option
within such period of time as is specified in the Option Agreement to the extent
the Option is vested on the date of termination (but in no event later than the
expiration of the term of such Option as set forth in the Option Agreement). In
the absence of a specified time in the Option Agreement, the Option shall remain
exercisable for twelve (12) months following the Optionee’s termination. If, on
the date of termination, the Optionee is not vested as to his or her entire
Option, the Shares covered by the unvested portion of the Option shall revert to
the Plan. If, after termination, the Optionee does not exercise his or her
Option within the time specified herein, the Option shall terminate, and the
Shares covered by such Option shall revert to the Plan.

(d) Death of Optionee. If an Optionee dies while a Service Provider, the Option
may be exercised within such period of time as is specified in the Option
Agreement (but in no event later than the expiration of the term of such Option
as set forth in the Notice of Grant), by the Optionee’s estate or by a person
who acquires the right to exercise the Option by bequest or inheritance, but
only to the extent that the Option is vested on the date of death. In the
absence of a specified time in the Option Agreement, the Option shall remain
exercisable for twelve (12) months following the Optionee’s termination. If, at
the time of death, the Optionee is not vested as to his or her entire Option,
the Shares covered by the unvested portion of the Option shall immediately
revert to the Plan. The Option may be exercised by the executor or administrator
of the Optionee’s estate or, if none, by the person(s) entitled to exercise the
Option under the Optionee’s will or the laws of descent or distribution. If the
Option is not so exercised within the time specified herein, the Option shall
terminate, and the Shares covered by such Option shall revert to the Plan.

(e) Buyout Provisions. The Administrator may at any time offer to buy out for a
payment in cash or Shares an Option previously granted based on such terms and
conditions as the Administrator shall establish and communicate to the Optionee
at the time that such offer is made.

11. Employee Stock Purchase Program.

(a) Eligibility.

(i) Any Employee who shall be employed by the Company on a given Enrollment Date
shall be eligible to participate in the Program.

(ii) Any provisions of the Program to the contrary notwithstanding, no Employee
shall be granted an option under the Program (i) to the extent that, immediately
after the grant, such Employee (or any other person whose stock would be
attributed to such Employee pursuant to Section 424(d) of the Code) would own
capital stock of the Company and/or hold outstanding options to purchase such
stock possessing five percent (5%) or more of the total combined voting power or
value of all classes of the capital stock of the Company or of any Subsidiary,
or (ii) to the extent that his or her rights to purchase stock under all
employee stock

 

11



--------------------------------------------------------------------------------

purchase plans of the Company and its subsidiaries accrues at a rate which
exceeds Five Thousand Dollars ($5,000) worth of stock (determined at the fair
market value of the shares at the time such option is granted) for each calendar
year in which such option is outstanding at any time.

(b) Offering Periods. The Program shall be implemented by consecutive Offering
Periods with a new Offering Period commencing on the first Trading Day on or
after February 1 and August 1 each year, or on such other date as the
Compensation Committee shall determine, and continuing thereafter until
terminated in accordance with Section 16 hereof. The Compensation Committee
shall have the power to change the duration of Offering Periods (including the
commencement dates thereof) with respect to future offerings if such change is
announced prior to the scheduled beginning of the first Offering Period to be
affected thereafter.

(c) Participation.

(i) An Employee may become a participant in the Program by completing a
subscription agreement authorizing payroll deductions in the form provided by
the Administrator for such purpose and filing it with the Company’s payroll
office prior to the applicable Enrollment Date.

(ii) Payroll deductions for a participant shall commence on the first payroll
following the Enrollment Date and shall end on the last payroll in the Offering
Period to which such authorization is applicable, unless sooner terminated by
the participant as provided herein.

(d) Payroll Deductions.

(i) At the time a participant files his or her subscription agreement, he or she
shall elect to have payroll deductions made on each pay day during the Offering
Period in an amount from one percent (1%) to ten percent (10%) of the
Compensation which he or she receives on each pay day during the Offering
Period.

(ii) All payroll deductions made for a participant shall be credited to his or
her account under the Program and shall be withheld in whole percentages only. A
participant may not make any additional payments into such account.

(iii) A participant may discontinue his or her participation in the Program as
provided herein, or may increase or decrease the rate of his or her payroll
deductions during the Offering Period by completing or filing with the Company a
new subscription agreement authorizing a change in payroll deduction rate. The
Compensation Committee may, in its discretion, limit the number of participation
rate changes during any Offering Period. The change in rate shall be effective
with the first full payroll period following five (5) business days after the
Company’s receipt of the new subscription agreement unless the Company elects to
process a given change in participation more quickly. A participant’s
subscription agreement shall remain in effect for successive Offering Periods
unless terminated as provided herein.

 

12



--------------------------------------------------------------------------------

(iv) Notwithstanding the foregoing, to the extent necessary to comply with
Section 423(b)(8) of the Code and Section 11(a)(ii) hereof, a participant’s
payroll deductions may be decreased to zero percent (0%) at any time during an
Offering Period. Payroll deductions shall recommence at the rate provided in
such participant’s subscription agreement at the beginning of the first Offering
Period which is scheduled to end in the following calendar year, unless
terminated by the participant as provided herein.

(v) At the time the option is exercised, in whole or in part, or at the time
some or all of the Company’s Common Stock issued under the Program is disposed
of, the participant must make adequate provision for the Company’s federal,
state, or other tax withholding obligations, if any, which arise upon the
exercise of the option or the disposition of the Common Stock. At any time, the
Company may, but shall not be obligated to, withhold from the participant’s
compensation the amount necessary for the Company to meet applicable withholding
obligations, including any withholding required to make available to the Company
any tax deductions or benefits attributable to sale or early disposition of
Common Stock by the Employee.

(e) Grant of Right. On the Enrollment Date of each Offering Period, each
Employee participating in such Offering Period shall be granted an option to
purchase on the Exercise Date during such Offering Period (at the applicable
Purchase Price) up to a number of shares of the Company’s Common Stock
determined by dividing such Employee’s payroll deductions accumulated prior to
such Exercise Date and retained in the Participant’s account as of the Exercise
Date by the applicable Purchase Price; provided that in no event shall an
Employee be permitted to purchase during each Offering Period more than 3,000
shares of the Company’s Common Stock (subject to any adjustment pursuant to
Section 14), and provided further that such purchase shall be subject to the
limitations set forth herein. The Compensation Committee may, for future
Offering Periods, increase or decrease, in its absolute discretion, the maximum
number of shares of the Company’s Common Stock an Employee may purchase during
each Offering Period. Exercise of the option shall occur as provided herein,
unless the participant has withdrawn as provided herein. The option shall expire
on the last day of the Offering Period.

(f) Exercise of Right.

(i) Unless a participant withdraws from the Program as provided herein, his or
her option for the purchase of shares shall be exercised automatically on the
Exercise Date, and the maximum number of full shares subject to option shall be
purchased for such participant at the applicable Purchase Price with the
accumulated payroll deductions in his or her account. No fractional shares shall
be purchased; any payroll deductions accumulated in a participant’s account
which are not sufficient to purchase a full share shall be returned to the
participant. Any other monies left over in a participant’s account after the
Exercise Date shall be returned to the participant. During a participant’s
lifetime, a participant’s option to purchase shares hereunder is exercisable
only by him or her.

(ii) If the Compensation Committee determines that, on a given Exercise Date,
the number of shares with respect to which options are to be exercised may
exceed (i) the

 

13



--------------------------------------------------------------------------------

number of shares of Common Stock that were available for sale under the Plan on
the Enrollment Date of the applicable Offering Period, or (ii) the number of
shares available for sale under the Plan on such Exercise Date, the Compensation
Committee may in its sole discretion provide that the Company shall make a pro
rata allocation of the shares of Common Stock available for purchase on such
Enrollment Date or Exercise Date, as applicable, in as uniform a manner as shall
be practicable and as it shall determine in its sole discretion to be equitable
among all participants exercising options to purchase Common Stock on such
Exercise Date. The Company may make a pro rata allocation of the shares
available on the Enrollment Date of any applicable Offering Period pursuant to
the preceding sentence, notwithstanding any authorization of additional shares
for issuance under the Program by the Company’s shareholders subsequent to such
Enrollment Date.

(g) Delivery. As promptly as practicable after each Exercise Date on which a
purchase of shares occurs, the Company shall either (i) arrange the delivery to
each participant, as appropriate, of a certificate representing the shares
purchased upon exercise of his or her option, or (ii) establish some other means
for each participant to receive ownership of the shares, such as electronically
notifying the participant of the addition of shares to his or her brokerage
account.

(h) Withdrawal.

(i) A participant may withdraw all but not less than all the payroll deductions
credited to his or her account and not yet used to exercise his or her Right
under the Program at any time by giving written notice to the Company in the
form provided by the Administrator for such purpose. For withdrawal to take
effect during the current Offering Period, written notice must be received by
the Company at least seven days (or such lesser period as is determined by the
Administrator) prior to the last day of the current Offering Period. All of the
participant’s payroll deductions credited to his or her account shall be paid to
such participant promptly after receipt of notice of withdrawal and such
participant’s Right for the Offering Period shall be automatically terminated,
and no further payroll deductions for the purchase of shares shall be made for
such Offering Period. If a participant withdraws from an Offering Period,
payroll deductions shall not resume at the beginning of the succeeding Offering
Period unless the participant delivers to the Company a new subscription
agreement.

(ii) A participant’s withdrawal from an Offering Period shall not have any
effect upon his or her eligibility to participate in other provisions of the
Plan, any similar program which may hereafter be adopted by the Company or in
succeeding Offering Periods which commence after the termination of the Offering
Period from which the participant withdraws.

(i) Termination of Employment. Upon a participant’s ceasing to be an Employee,
for any reason, he or she shall be deemed to have elected to withdraw from the
Program and the payroll deductions credited to such participant’s account during
the Offering Period but not yet used to exercise the Right shall be returned to
such participant or, in the case of his or her death, to the person or persons
entitled thereto under Section 11(k) hereof, and such participant’s Right shall
be automatically terminated. The preceding sentence notwithstanding, a
participant who receives payment in lieu of notice of termination of employment
shall be treated as continuing to be an Employee for the participant’s customary
number of hours per week of employment during the period in which the
participant is subject to such payment in lieu of notice.

 

14



--------------------------------------------------------------------------------

(j) Interest. No interest shall accrue on the payroll deductions of a
participant in the Program.

(k) Designation of Beneficiary.

(i) A participant may file a written designation of a beneficiary who is to
receive any shares and cash, if any, from the participant’s account under the
Program in the event of such participant’s death subsequent to an Exercise Date
on which the Right is exercised but prior to delivery to such participant of
such shares and cash. In addition, a participant may file a written designation
of a beneficiary who is to receive any cash from the participant’s account under
the Program in the event of such participant’s death prior to exercise of the
Right. If a participant is married and the designated beneficiary is not the
spouse, spousal consent shall be required for such designation to be effective.

(ii) Such designation of beneficiary may be changed by the participant at any
time by written notice. In the event of the death of a participant and in the
absence of a beneficiary validly designated under the Program who is living at
the time of such participant’s death, the Company shall deliver such shares
and/or cash to the executor or administrator of the estate of the participant,
or if no such executor or administrator has been appointed (to the knowledge of
the Company), the Company, in its discretion, may deliver such shares and/or
cash to the spouse or to any one or more dependents or relatives of the
participant, or if no spouse, dependent or relative is known to the Company,
then to such other person as the Company may designate.

(l) Transferability. Neither payroll deductions credited to a participant’s
account nor any rights with regard to the exercise of a Right or to receive
shares under the Program may be assigned, transferred, pledged or otherwise
disposed of in any way (other than by will, the laws of descent and distribution
or as provided herein) by the participant. Any such attempt at assignment,
transfer, pledge or other disposition shall be without effect, except that the
Company may treat such act as an election to withdraw funds from an Offering
Period in accordance with subsection 11(h) hereof.

(m) Use of Funds. All payroll deductions received or held by the Company under
the Program may be used by the Company for any corporate purpose, and the
Company shall not be obligated to segregate such payroll deductions.

(n) Reports. Individual accounts shall be maintained for each participant in the
Program. Statements of account shall be given to participating Employees at
least annually, which statements shall set forth the amounts of payroll
deductions, the Purchase Price, the number of shares purchased and the remaining
cash balance, if any.

 

15



--------------------------------------------------------------------------------

(o) Amendment or Termination of the Program.

(i) The Compensation Committee may at any time and for any reason terminate or
amend the Program. Except as provided herein, no such termination can affect
options previously granted, provided that an Offering Period may be terminated
by the Compensation Committee on any Exercise Date if the Compensation Committee
determines that the termination of the Offering Period or the Program is in the
best interests of the Company and its shareholders. Except as otherwise provided
herein, no amendment may make any change in any option theretofore granted which
adversely affects the rights of any participant. To the extent necessary to
comply with Section 423 of the Code (or any successor rule or provision or any
other applicable law, regulation or stock exchange rule), the Company shall
obtain shareholder approval in such a manner and to such a degree as required.

(ii) Without shareholder consent and without regard to whether any participant
rights may be considered to have been “adversely affected,” the Compensation
Committee shall be entitled to change the Offering Periods, limit the frequency
and/or number of changes in the amount withheld during an Offering Period,
establish the exchange ratio applicable to amounts withheld in a currency other
than U.S. dollars, permit payroll withholding in excess of the amount designated
by a participant in order to adjust for delays or mistakes in the Company’s
processing of properly completed withholding elections, establish reasonable
waiting and adjustment periods and/or accounting and crediting procedures to
ensure that amounts applied toward the purchase of Common Stock for each
participant properly correspond with amounts withheld from the participant’s
Compensation, and establish such other limitations or procedures as the
Compensation Committee determines in its sole discretion advisable which are
consistent with the Program.

(iii) In the event the Compensation Committee determines that the ongoing
operation of the Program may result in unfavorable financial accounting
consequences, the Compensation Committee may, in its discretion and, to the
extent necessary or desirable, modify or amend the Program to reduce or
eliminate such accounting consequence including, but not limited to:

A. altering the Purchase Price for any Offering Period including an Offering
Period underway at the time of the change in Purchase Price;

B. shortening any Offering Period so that Offering Period ends on a new Exercise
Date, including an Offering Period underway at the time of the Compensation
Committee action; and

C. allocating shares.

Such modifications or amendments shall not require stockholder approval or the
consent of any Plan or Program participants.

 

16



--------------------------------------------------------------------------------

(p) Notices. All notices or other communications by a participant to the Company
under or in connection with the Program shall be deemed to have been duly given
when received in the form specified by the Company at the location, or by the
person, designated by the Company for the receipt thereof.

12. Stock Awards. Stock Awards shall be subject to the terms, conditions, and
restrictions determined by the Administrator at the time the stock is awarded.
The Administrator may require the recipient to sign a Stock Award Agreement as a
condition of the award. The certificates representing the shares of Stock
awarded shall bear such legends as shall be determined by the Administrator.

13. Non-Transferability of Options, Stock Awards and Rights. Unless determined
otherwise by the Administrator, an Option, Stock Award or Right may not be sold,
pledged, assigned, hypothecated, transferred, or disposed of in any manner other
than by will or by the laws of descent or distribution and may be exercised,
during the lifetime of the Optionee, only by the Optionee. The Administrator
may, in a manner established by the Administrator, provide for the transfer,
without payment of consideration, of an Option or Stock Award by the Optionee to
any member of the Optionee’s immediate family or to a trust or partnership whose
beneficiaries are members of the Optionee’s immediate family. In such a case,
the Option shall be exercisable only by such transferee. Following transfer, any
such Options and Stock Awards shall continue to be subject to the same terms and
conditions as were applicable immediately prior to the transfer. For purposes of
this Section 13, an Optionee’s “immediate family” shall mean the Optionee’s
spouse, lineal descendants, father, mother, brothers and sisters.

14. Adjustments Upon Changes in Capitalization, Dissolution, Merger or Asset
Sale.

(a) Changes in Capitalization. Subject to any required action by the
shareholders of the Company, the number of shares of Common Stock covered by
each outstanding Option, Stock Award and Right, the number of shares of Common
Stock which have been authorized for issuance under the Plan but as to which no
Options, Stock Awards or Rights have yet been granted or which have been
returned to the Plan upon cancellation or expiration of an Option, Stock Award
or Right, as well as the price per share of Common Stock covered by each such
outstanding Option, Stock Award or Right, the 60,000,000 share number in the
automatic replenishment formula of Section 3 and the 3,000 share Offering Period
share purchase limit in Section 11 shall be proportionately adjusted for any
increase or decrease in the number of issued shares of Common Stock resulting
from a stock split, reverse stock split, stock dividend, combination or
reclassification of the Common Stock, or any other increase or decrease in the
number of issued shares of Common Stock effected without receipt of
consideration by the Company; provided, however, that conversion of any
convertible securities of the Company shall not be deemed to have been “effected
without receipt of consideration.” Such adjustment shall be made by the
Compensation Committee, whose determination in that respect shall be final,
binding and conclusive. Except as expressly provided herein, no issuance by the
Company of shares of stock of any class, or securities convertible into shares
of stock of any class, shall affect, and no adjustment by reason thereof shall
be made with respect to, the number or price of shares of Common Stock subject
to an Option, Stock Award or Right.

 

17



--------------------------------------------------------------------------------

(b) Dissolution or Liquidation.

(i) Discretionary Options and Stock Awards. In the event of the proposed
dissolution or liquidation of the Company, the Administrator shall notify each
Optionee as soon as practicable prior to the effective date of such proposed
transaction. The Administrator in its discretion may provide for an Optionee to
have the right to exercise his or her Option until ten (10) days prior to such
transaction as to all of the Optioned Stock covered thereby, including Shares as
to which the Option would not otherwise be vested or exercisable. In addition,
the Administrator may provide that any Company repurchase option or forfeiture
applicable to any Shares purchased upon exercise of an Option or covered by a
Stock Award shall lapse as to all such Shares, provided the proposed dissolution
or liquidation takes place at the time and in the manner contemplated. To the
extent it has not been previously exercised, an Option will terminate
immediately prior to the consummation of such proposed action.

(ii) Employee Stock Purchase Program. In the event of the proposed dissolution
or liquidation of the Company, the Offering Period then in progress shall be
shortened by setting a new Exercise Date (the “New Exercise Date”), and shall
terminate immediately prior to the consummation of such proposed dissolution or
liquidation, unless provided otherwise by the Administrator. The New Exercise
Date shall be before the date of the Company’s proposed dissolution or
liquidation. The Administrator shall notify each participant in writing, at
least ten (10) business days prior to the New Exercise Date, that the Exercise
Date for the participant’s Right has been changed to the New Exercise Date and
that the participant’s Right shall be exercised automatically on the New
Exercise Date, unless prior to such date the participant has withdrawn from the
Offering Period as provided in Section 11 hereof.

(c) Merger or Asset Sale.

(i) Discretionary Options. In the event of a merger of the Company with or into
another corporation, or the sale of substantially all of the assets of the
Company, each outstanding Option shall be assumed or an equivalent option
substituted by the successor corporation or a Parent or Subsidiary of the
successor corporation. In the event that the successor corporation refuses to
assume or substitute for the Option, the Optionee shall fully vest in and have
the right to exercise the Option as to all of the Optioned Stock, including
Shares as to which it would not otherwise be vested or exercisable. If an Option
becomes fully vested and exercisable in lieu of assumption or substitution in
the event of a merger or sale of assets, the Administrator shall notify the
Optionee in writing or electronically that the Option shall be fully vested and
exercisable for a period of fifteen (15) days from the date of such notice, and
the Option shall terminate upon the expiration of such period. For the purposes
of this paragraph, the Option shall be considered assumed if, following the
merger or sale of assets, the option confers the right to purchase or receive,
for each Share of Optioned Stock subject to the Option immediately prior to the
merger or sale of assets, the consideration (whether stock, cash, or other
securities or property) received in the merger

 

18



--------------------------------------------------------------------------------

or sale of assets by holders of Common Stock for each Share held on the
effective date of the transaction (and if holders were offered a choice of
consideration, the type of consideration chosen by the holders of a majority of
the outstanding Shares); provided, however, that if such consideration received
in the merger or sale of assets is not solely common stock of the successor
corporation or its Parent, the Administrator may, with the consent of the
successor corporation, provide for the consideration to be received upon the
exercise of the Option, for each Share of Optioned Stock subject to the Option,
to be solely common stock of the successor corporation or its Parent equal in
fair market value to the per share consideration received by holders of Common
Stock in the merger or sale of assets.

(ii) Employee Stock Purchase Program. In the event of a proposed sale of all or
substantially all of the assets of the Company, or the merger of the Company
with or into another corporation, each outstanding Right shall be assumed or an
equivalent option substituted by the successor corporation or a Parent or
Subsidiary of the successor corporation. In the event that the successor
corporation refuses to assume or substitute for the option, any Offering Periods
then in progress shall be shortened by setting a new Exercise Date (the “New
Exercise Date”) and any Offering Periods then in progress shall end on the New
Exercise Date. The New Exercise Date shall be before the date of the Company’s
proposed sale or merger. The Compensation Committee shall notify each
participant in writing, at least ten (10) business days prior to the New
Exercise Date, that the Exercise Date for the participant’s Right has been
changed to the New Exercise Date and that the participant’s Right shall be
exercised automatically on the New Exercise Date, unless prior to such date the
participant has withdrawn from the Offering Period as provided in Section 11
hereof.

(iii) Stock Awards. In the event of a merger of the Company with or into another
corporation, or the sale of substantially all of the assets of the Company, each
outstanding Stock Award shall be assumed or an equivalent award substituted by
the successor corporation or a Parent or Subsidiary of the successor
corporation. In the event that the successor corporation refuses to assume or
substitute for the Stock Award, the Optionee shall fully vest in the Stock
Award, including Shares as to which it would not otherwise be vested. For the
purposes of this paragraph, the Stock Award shall be considered assumed if,
following the merger or sale of assets, the Stock Award confers the right to
receive, for each Share subject to the Stock Award immediately prior to the
merger or sale of assets, the consideration (whether stock, cash, or other
securities or property) received in the merger or sale of assets by holders of
Common Stock for each Share held on the effective date of the transaction (and
if holders were offered a choice of consideration, the type of consideration
chosen by the holders of a majority of the outstanding Shares); provided,
however, that if such consideration received in the merger or sale of assets is
not solely common stock of the successor corporation or its Parent, the
Administrator may, with the consent of the successor corporation, provide for
the consideration to be received, for each Share subject to the Stock Award, to
be solely common stock of the successor corporation or its Parent equal in fair
market value to the per share consideration received by holders of Common Stock
in the merger or sale of assets.

15. Option and Stock Award Date of Grant. The date of grant of an Option or
Stock Award shall be, for all purposes, the date on which the Administrator
makes the determination granting such Option or Stock Award, or such other later
date as is determined by the Administrator. Notice of the determination shall be
provided to each Optionee within a reasonable time after the date of such grant.

 

19



--------------------------------------------------------------------------------

16. Amendment and Termination of the Plan.

(a) Amendment and Termination. The Compensation Committee may at any time amend,
alter, suspend or terminate the Plan.

(b) Shareholder Approval. The Company shall obtain shareholder approval of any
Plan amendment to the extent necessary and desirable to comply with Applicable
Laws.

(c) Effect of Amendment or Termination. No amendment, alteration, suspension or
termination of the Plan shall impair the rights of any Optionee, unless mutually
agreed otherwise between the Optionee and the Administrator, which agreement
must be in writing and signed by the Optionee and the Company. Termination of
the Plan shall not affect the Administrator’s ability to exercise the powers
granted to it hereunder with respect to Options and Stock Awards granted under
the Plan prior to the date of such termination.

17. Conditions Upon Issuance of Shares.

(a) Legal Compliance. Shares shall not be issued pursuant to the exercise of an
Option or the vesting of a Stock Award unless the exercise of such Option or
vesting of such Stock Award and the issuance and delivery of such Shares shall
comply with Applicable Laws and shall be further subject to the approval of
counsel for the Company with respect to such compliance.

(b) Investment Representations. As a condition to the exercise of an Option, the
Company may require the person exercising such Option to represent and warrant
at the time of any such exercise that the Shares are being purchased only for
investment and without any present intention to sell or distribute such Shares
if, in the opinion of counsel for the Company, such a representation is
required.

18. Inability to Obtain Authority. The inability of the Company to obtain
authority from any regulatory body having jurisdiction, which authority is
deemed by the Company’s counsel to be necessary to the lawful issuance and sale
of any Shares hereunder, shall relieve the Company of any liability in respect
of the failure to issue or sell such Shares as to which such requisite authority
shall not have been obtained.

19. Reservation of Shares. The Company, during the term of this Plan, will at
all times reserve and keep available such number of Shares as shall be
sufficient to satisfy the requirements of the Plan.

20. Shareholder Approval. The Plan shall be subject to approval by the
shareholders of the Company within twelve (12) months after the date the Plan is
adopted. Such shareholder approval shall be obtained in the manner and to the
degree required under Applicable Laws.

 

20